DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment(s) and Claim Status
In the Amendment filed May 17, 2021, claims 3, 4, 8, 13, 16, 18 and 21 were amended to address antecedent issues, while claims 1 and 6 were amended to further define housing and corresponding memory characteristics. Claims 1-22 have been presented for further consideration.

Response to Arguments
After care consideration of the applicant initiated interview conducted May 11, 2021, and in light of the amendments presented in the response filed May 17, 2021, applicant’s arguments have been fully considered and are not persuasive.  In the remarks, the applicant presents the following arguments:
Claim 1 includes, among other elements, "the identifying information identifies a location of the housing on a user's body when the user is wearing the article of apparel to which the housing is configured to be attached." The cited references do not disclose, teach, or suggest at least this element of claim 1 as amended.

Claims 6, 13, and 18 are cited for the same reason discussed with respect to claim 1.
With regards to the above mentioned arguments, the Examiner respectfully disagrees.
	The cited BERNER reference teaches of using modules to sense, relay and track athletic data via a host of strategically placed monitors, whereby modules [directly interfacing with a housing unit] provide both direct and indirect connection with the plurality of sensors and modules used to relay information (see at least fig. 3, and 23-27; and col. 38, lines 36-65).  While the reference focuses on integration within a shoe-based environment (see col. 8, lines 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner, Jr. et al., US Patent No. 7,607,243 (patented October 27, 2009, hereinafter BERNER) in view of Molyneux et al., U.S. Patent Application Publication No. 2011/0304497 (published December 15, 2011, hereinafter MOLYNEUX97).

As per claim 1 (Currently Amended), MONYNEUX97 teaches of a housing comprising:
a housing configured to be attached to an article of athletic apparel (see fig. 2-5 and par. 65, 71 and 400: housing/pockets attached to apparel used to store electronic modules, which provide the capability to add and removed devices from their housing (e.g., shoe, clip, shirt pocket etc.), the housing comprising retaining structure configured for removable engagement with an electronic module (see par. 400: pocket/housing maintains shape to protect electronic module from damage during movement); and 
.
	While MONYNEUX97 teaches of a system that houses modules which connect with a plurality of modules for sensing movement, the art fails to explicitly focus on a housing with an identification memory attached to the housing and connected to one of the electrical contacts of the housing and an interface having a plurality of electrical contacts configured for electrical connection with the electronic module when the electronic module is removably engaged with the housing, wherein the identifying information identifies a location of the housing on a user’s body when the user is wearing the article of apparel to which the housing is configured to be attached.
	While BERNER, like MONYNEUX97 teaches of using modules for sense, relay and track athletic use via a host of strategically placed monitors.   However, the art further teaches of a system which uses direct [physical interface via contact pads connected to the housing unit] and indirect electrical connections for supporting both direct and indirect connection with the plurality of modules (see at least fig. 3, and 23-27; and col. 38, lines 36-65).  While the reference focuses on integration within a shoe application/environment (see col. 8, lines 35-53), BERNER further teaches of a housing system capable of being secured and used at several locations on the body (see col. 15, lines 27-36); and a sensor, memory and processing circuit capable of dictating information relative to the user, status and mounting location (col. 6, lines 36-43 and col. 17, lines 16-39). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of BERNER’s system/method of direct and indirect module connection to a 
		
As per claim 2, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BERNER further teaches of the housing of claim 1, wherein the identification memory includes a single contact serial interface (see fig. 23-27; and col. 38, line 36 through col. 39, line 15: making electrical contact [via contact pads] between module and housing components, respective of housing orientation).

As per claim 3, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the housing of claim 1, wherein the identifying information identifies a location of the housing on a user's body (see par. 66, 81 and 147: motion determined respective of the location a module is mounted on the body, by capturing motion data).

As per claim 4, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the housing of claim 1, wherein the identifying information identifies a location in proximity to a user (see par. 81 and 147: movement of the sensors combined with orientation data correspond to placement of the housing and sensors on the body).

As per claim 5, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the housing of claim 1, wherein the identifying information identifies athletic equipment to 

As per claim 6 (Currently Amended), MOLYNEUX97 teaches of an activity monitoring system comprising
an electronic module (see par. 123, 144 and 279: electronic modules used in sending and receiving data relative to motion, activity, location and proximity of other sensors); and
a housing configured to be attached to an article of athletic apparel (see ), the housing comprising retaining structure removably engaging the electronic module and configured for electrical connection with the electronic module when the electronic module is removably engaged with the housing (see fig. 2D, 5 and par. 46: modules contain user  interfaces or monitoring performance).
	While MONYNEUX97 teaches of a system that houses modules which connect with a plurality of modules for sensing movement, the art fails to explicitly focus on an interface having a plurality of electrical contacts and an identification memory attached to the housing and connected to one of the electrical contacts of the housing, the identification memory configured to provide identifying information to the electronic module when the electronic module is removably engaged with the housing and connected with the interface , wherein the identifying information identifies a location of the housing on a user’s body when the user is wearing the article of apparel to which the housing is configured to be attached.
	While BERNER focuses on a housing based system primarily employed within a shoe-based environment (see col. 8, lines 35-53), the reference teaches of using modules for sense, relay and track athletic activity via a host of strategically placed modules, wherein the reference further focuses on a system which uses contact pads connected to the housing unit and indirect electrical connections for supporting both direct and indirect connection with the plurality of modules (see at least fig. 3, and 23-27; and col. 38, lines 36-65); a housing system capable of 
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of BERNER’s system and method of module connectivity, with MONYNEUX97’s system and method of module placement and connectivity within athletic gear, to support a range of secure sensor placement for tracking and monitoring activity.	

As per claim 7, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 6, wherein the electronic module comprises:
a module interface connected to the interface of the housing (see figures 2(A-E), 3 and 5; and par. 46: modules contain user interfaces or monitoring performance, wherein the electronic modules have the capability of being removed from their housing (e.g., shoe, clip, etc. - object or space used to contain it)));
a non-transitory computer-readable medium that contains multiple algorithms for calculating athletic data (see fig. 5 and par. 84: module contain memory and processing
capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement)); and
a processor programmed with computer-executable instructions that when executed cause the processor to perform steps comprising:
(i) receiving the identifying information from the identification memory (see: fig. 2(D) and fig. 5, and par. 46: modules contain user interfaces or monitoring performance); and


As per claim 8 (Currently Amended), the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 7, further comprising a sensor connected to the identification memory and configured to monitor activity of the user (see par. 66: use of an accelerometer as one of the sensors in the system)).

As per claim 9, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 8, wherein the processor of the electronic module is further configured for causing the identification memory to activate the sensor based on the selected algorithm (see fig. 3 and par. 84: calculating activity based on multiple algorithms, modes of activity and sensed points of activity)).

As per claim 10, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 8, wherein the electronic module comprises:
a module interface connected to the interface of the housing (see figures 2(A-E), 3 and 5; and par. 46: modules contain user interfaces or monitoring performance, wherein the electronic modules have the capability of being removed from their housing (e.g., shoe, clip, etc. - object or space used to contain it)));
a non-transitory computer-readable medium that contains multiple algorithms for calculating athletic data (see fig. 5 and par. 84: module contain memory and processing 
a processor programmed with computer-executable instructions that when executed cause the processor to perform steps comprising:
(i) receiving the identifying information from the identification memory (see: fig. 2(D) and fig. 5, and par. 46: modules contain user interfaces or monitoring performance); and
(ii) selecting an algorithm from multiple algorithms based on the identifying information (see par. 84: calculating activity based on multiple algorithms, modes of activity and sensed points of activity));
(iii) receiving sensor data from the sensor (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement); and
(iv) calculating the athletic data based on the sensor data, using the algorithm selected from the multiple algorithms (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement)).

As per claim 11, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 8, wherein the electronic module comprises:
a module interface connected to the interface of the housing (see figures 2(A-E), 3 and 5; and par. 46: modules contain user interfaces or monitoring performance, wherein the electronic modules have the capability of being removed from their housing (e.g., shoe, clip, etc. - object or space used to contain it)));

a processor programmed with computer-executable instructions that when executed cause the processor to perform steps comprising:
(i) receiving the identifying information from the identification memory (see: fig. 2(D) and fig. 5, and par. 46: modules contain user interfaces or monitoring performance); and
(ii) receiving sensor data from the sensor, wherein the sensor data reflects movement of the user (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement); and
(iii) identifying an activity in which the user is engaging based on the identifying information and the sensor data (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with relationships governing players, placement and a multitude of player modes of movement).

As per claim 12, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BERNER further teaches of the system of claim 6, further comprising the article of athletic apparel, wherein the housing is attached to the article of athletic apparel (see fig. 1, 5(A-C), 6(A-C), 27 and 28: module attached to several pieces of athletic gear), the system further comprising:
a second housing attached to an article of athletic apparel at a different location from the first housing (see fig. 1: modules connected to wrist and shoe attire), the second housing 
a second identification memory attached to the second housing (see fig. 3: the modules provide circuitry for processing data relevant to activity, and transmitting the data to other modules) and connected to one of the second electrical contacts of the second housing (see fig. 22-28: system supports a variety of physical connections between module and housing units), the second identification memory configured to provide second identifying information to the electronic module when the electronic module is removably engaged with the second housing and connected with the second interface (see fig. 3: the modules provide circuitry for identifying other modules).

As per claim 13 (Currently Amended), MOLYNEUX97 teaches of a computer device configured to be in communication with an identification memory located on a user's body and a sensor connected to the identification memory and configured to monitor movement of the user (see fig. 1, and par. 84 and 167-170: determining player activity (e.g., forward, backward, sideways, etc.) taking into consideration input from active transmitters, wherein location and activity is consider with respect to predetermined settings and/or in relation to other reporting components of the system), the device comprising:
a receiver that receives identifying information from the identification memory and sensor data from the sensor (see fig. 1 and par. 60-63: transmitting messages from modules to receivers for further analysis of location, movement and further identifying information); and
a processor connected to the receiver and programmed with computer-executable instructions that when executed cause the processor to perform steps comprising (see fig. 3 and 
 (ii) receiving the sensor data from the sensor through the receiver, wherein the sensor data reflects the movement of the user (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement); and
(iii) identifying a type of activity in which the user is engaging based on the identifying information and the sensor data (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with relationships governing players, placement and a multitude of player modes of movement). 
MONYNEUX97 teaches of a system that houses modules which connect with a plurality of modules for sensing movement (see par. 10: module component providing data for identifying a plurality of state and environmental information (e.g., movement, speed, distance, location, etc.), wherein combined with relationships between known and calculated data, capable of providing more detailed action based details), the art fails to explicitly focus on receiving the identifying information from the identification memory through the receiver, wherein the identifying information identifies at least one of a location of the identification memory on the user's body and an article of athletic equipment to which the identification memory is attached.
BERNER teaches of a housing-based system used [primarily in shoes (see col. 8, lines 35-53), wherein the reference teaches of a sensor, memory and processing circuit capable of dictating information relative to the user, status and mounting location (col. 6, lines 36-43 and col. 17, lines 16-39), along with a housing system capable of being secured and used at several locations on the body and communicating with sensing circuits (see col. 15, lines 27-36).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of BERNER’s system and method of module connectivity, with 

As per claim 14, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the device of claim 13, wherein the device is an electronic module configured to be removably engaged with a receptacle attached to the identification memory, and the receiver comprises an interface in communication with the identification memory (see fig. 2(D), 3, 5, and 15-18; and par. 67-70, 81, 144 and 147: using active RFID devices and electronic modules with the capability to be removed from their housing (e.g., shoe, clip, etc. - object or space used to contain it), containing memory, processor, location and transmission circuitry with the ability to relay location and motion (respective of designated position and/or in relation to other transmitters on the body) and further interfacing with user GUIs.

As per claim 15, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the device of claim 13, wherein the device is an external device in communication with an electronic module removably engaged with a receptacle attached to the identification memory and having an interface in communication with the identification memory comprising (see par. 51 and 55: external processor captures sensor data from a plurality of modules attached to users and/or devices, and further analyze activity points respective of motion, location, designation and relationship data).

As per claim 16 (Currently Amended), the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the device of claim 13, wherein the receiver is further the user, and wherein the processor is further configured for identifying the activity of the user based on the identifying information and the sensor data from all the sensors (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement).

As per claim 17, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the device of claim 13, wherein the receiver is further configured for receiving the identifying information from a plurality of receptacles in different locations on the user's body, each receptacle having an identification memory, and wherein the processor is further configured for identifying the activity of the user based on the identifying information from all the identification memories and the sensor data (see fig. 2-5, 9, and 8A-8C; and par. 67-70, 81, 144 and 147: using active RFID devices and electronic modules with the capability to be removed from their housing (e.g., shoe, clip, etc. - object or space used to contain it), containing memory, processor, location and transmission circuitry with the ability to relay location and motion (respective of designated position and/or in relation to other transmitters on the body) data to a central interface/controller).

As per claim 18 (Currently Amended), MOLYNEUX97 teaches of an activity monitoring system comprising:
an electronic module configured to be removeably engaged with the receptacle, the electronic module comprising an interface in communication with the identification memory (see fig. 2-5, 9, and 8A-8C; and par. 67-70, 81, 144 and 147: using active RFID devices and electronic modules with the capability to be removed from their housing (e.g., shoe, clip,
etc. - object or space used to contain it), containing memory, processor, location and 

a sensor connected to the identification memory and configured to monitor movement of the user and to generate sensor data reflecting the movement of the user (see par. 84 and 167-170: determining player activity (e.g., forward, backward, sideways, etc.) taking into consideration input from active transmitters, wherein location and activity is consider with respect to predetermined settings and/or in relation to other reporting components of the system);
an external device in communication with the electronic module and configured to receive information from the electronic module, the external device comprising a processor programmed with computer-executable instructions that when executed cause the processor to perform steps comprising (see par. 51 and 55: processor captures sensor data from a plurality of modules attached to users and/or devices, and further analyze activity points respective of motion, location, designation and relationship data):
(i) receiving the identifying information from the identification memory through the electronic module and (ii) receiving the sensor data from the sensor through the electronic module (see fig. 4, 5 and 20, and par. 6 and 55: mapping sensor data to activity processing (e.g., acceleration, momentum, temperature, etc.) is integral in further calculating many functional parameters needed to determine defined athletic data); and
(iii) identifying a type of activity in which the user is engaging based on the identifying information and the sensor data (see par 51, 55, 78 and 90: working in collaboration with sensors, the processor is capable of determining overall athletic activity, respective of multiple activity points and conditioning conditions).
	While MONYNEUX97 teaches of a system that houses modules which connect with a plurality of modules for sensing movement (see par. 84 and 167-170: determining player activity (e.g., forward, backward, sideways, etc.) taking into consideration input from active transmitters, a receptacle located on a user's body, the receptacle having an identification memory attached thereto, wherein the identification memory stores identifying information identifying at least one of a location of the receptacle on the user's body and an article of athletic equipment to which the receptacle is attached and a sensor connected to the identification memory and configured to monitor movement of the user and to generate sensor data reflecting the movement of the user.
BERNER teaches of a module and containment housing/receptacle system [primarily employed] in a shoe-based environment (see col. 8, lines 35-53), wherein the receptacle is capable of being secured and used at several locations on the body (see col. 15, lines 27-36), and associated with a sensor, memory and processing circuit capable of relaying information relative to the user, status and mounting location (col. 6, lines 36-43 and col. 17, lines 16-39).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of BERNER’s system/method of direct and indirect module connection to a housing unit, with MOLYNEUX97’s system/method of storing modules in athletic gear for sensing movement, to further support the use of both direct and indirectly connected modules, whereby offering a wider range of tracking application usage based on providing a more secure and safe storage environment for module connectivity.	

As per claim 19, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 18, wherein the electronic module is configured for selecting an algorithm from multiple algorithms stored in a memory associated with the electronic module based on the identification of the activity (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement).

As per claim 20, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 19, wherein the electronic module is further configured for selecting the algorithm based on a confidence level of the identification of the activity (see par. 276: building confidence based on senor data and relational action data).

As per claim 21 (Currently Amended), the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 18, further comprising:
a plurality of sensors configured to monitor the activity of the user, wherein the processor is further configured for identifying the activity of the user based on the identifying information and the sensor data from all the sensors (see fig. 5 and par. 84: module contain memory and processing capability to perform calculations based on predetermined algorithms in accordance with a multitude of player modes of movement).

As per claim 22, the combination of MOLYNEUX97 and BERNER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MOLYNEUX97 further teaches of the system of claim 18, further comprising:
a plurality of different receptacles in different locations on the user's body, each receptacle having an identification memory attached thereto, wherein the identification memory stores identifying information, and wherein the interface is in communication with all the identification memories (see fig. 2-5, 9, and 8A-8C; and par. 67-70, 81, 144 and 147: using active RFID devices and electronic modules with the capability to be removed from their housing (e.g., shoe, clip, etc. - object or space used to contain it), containing memory, processor, location and transmission circuitry with the ability to relay 
wherein the processor is further configured for receiving the identifying information from the identification memories through the electronic module and identifying the activity of the user based on the identifying information from all the identification memories and the sensor data (see fig. 2D, 5, 9, and 8A-8C; and par. 46, 67-71, 144 and 399: housed modules contain user interfaces or monitoring performance containing active transmitters (e.g., containing memory, processors, transmitters, etc.) via housing).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molyneux et al., [US 2013/0019694, US 2010/0184563, and US 2021/0234111] focus on a housing/module based system relative to performance monitoring.  The balance of references cited in the attached PTO Form-892 focus on electronic modules integrated in pockets, enclosures, and module-housing attached to clothing, attire and sport objects used to track user, device and sports activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119